971 F.2d 767
297 U.S.App.D.C. 304
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Raymond WAGSTAFF-EL, individually and on behalf of himself, Appellant,v.CITY OF BALTIMORE, in its official capacity, as a municipalcorporation and enterprise, et al.
No. 91-7087.
United States Court of Appeals, District of Columbia Circuit.
June 2, 1992.

Before WALD, STEPHEN F. WILLIAMS and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for summary affirmance, and the motion for summary reversal, it is


2
ORDERED that the motion for summary affirmance be granted, substantially for the reasons stated by the district court in its order filed March 27, 1991.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).   It is


3
FURTHER ORDERED that the motion for summary reversal be denied.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.